                              United States District Court
                                       EASTERN DISTRICT OF TEXAS
                                           SHERMAN DIVISION

    BILLY J. WILLIAMS                                    §
                                                         §    Civil Action No. 4:19-CV-85
    v.                                                   §    (Judge Mazzant/Judge Nowak)
                                                         §
    MATTHEW WHITAKER, ET AL.                             §

                   MEMORANDUM ADOPTING REPORT AND
            RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

         Came on for consideration the report of the United States Magistrate Judge in this action,

this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

On October 28, 2019, the report of the Magistrate Judge (Dkt. #29) was entered containing

proposed findings of fact and recommendations that Defendants Matthew Whitaker and the United

States Department of Justice’s (“Defendants”) Motion to Dismiss Plaintiff’s Amended Complaint

for failure to state a claim pursuant to Rule 12(b)(6) (Dkt. #16) be granted. Having received the

report of the United States Magistrate Judge, having considered Plaintiff’s Objections (Dkt. #31),

and having conducted a de novo review, the Court is of the opinion that the findings and

conclusions of the Magistrate Judge are correct and adopts the Magistrate Judge’s Report as the

findings and conclusions of the Court.

                                     RELEVANT BACKGROUND

         Plaintiff filed the instant suit on February 1, 2019 against the acting Attorney General and

United States Department of Justice (Dkt. #1).1                Plaintiff’s Amended Complaint, filed on

February 14, 2019, alleges Defendants have misinterpreted certain provisions of the Americans

with Disabilities Act, 42 U.S.C. § 12201(f), subjecting Plaintiff, a person adversely impacted by


1
 Matthew Whitaker was the United States Attorney General at the time Plaintiff’s Complaint was filed but has since
been replaced by Attorney General William Barr.
smoking, to secondhand smoke in public places (Dkt. #4). On July 30, 2019, Defendants sought

to dismiss Plaintiff’s claims, arguing that such claims were previously litigated before the United

States District Court for the Northern District of Texas, and are barred by res judicata (Dkt. #16).

The Magistrate Judge recommended the Court grant Defendants’ Motion, finding each of the

elements of res judicata to be satisfied: (1) Plaintiff sued the same Defendants (and/or their privies)

in both suits; (2) the District Court for the Northern District of Texas, as well as the Fifth Circuit

Court of Appeals, were courts of competent jurisdiction; (3) that rendered a final judgment on the

merits of Plaintiff’s claim(s); and (4) despite Plaintiff’s citing to a different statutory section,

Plaintiff’s claims in the instant action were “or could have been raised in support of the claim

asserted in the prior action” (Dkt. #29).

       On November 18, 2019, Plaintiff filed Objections to the Report, urging that the Magistrate

Judge erred because no evidence exists that fundamental alternation was considered or ruled upon

in Plaintiff’s previous case, thus contesting the fourth element of res judicata. In support of his

Objections, Plaintiff further advances that the Magistrate Judge’s Report is inconsistent with the

Parties’ pretrial conference report, inconsistent with the Fifth Circuit’s holding in Anderson v.

American Airlines, Inc., and states that Defendants did not deny Plaintiff’s allegation in the instant

suit (Dkt. #31). Plaintiff further explains “fundamental alteration,” and advocates Plaintiff’s

interpretation of the relevant statutory provisions (Dkt. #31).

                  OBJECTION TO REPORT AND RECOMMENDATION

       A party who files timely written objections to a magistrate judge’s report and

recommendation is entitled to a de novo review of those findings or recommendations to which

the party specifically objects. 28 U.S.C. § 636(b)(1)(C); Fed. R. Civ. P. 72(b)(2)-(3).




                                                  2
       “Under res judicata, a final judgment on the merits of an action precludes the parties or

their privies from relitigating issues that were or could have been raised in that action.” Allen v.

McCurry, 449 U.S. 90, 94, (1980). “Res judicata insures the finality of judgments and thereby

conserves judicial resources and protects litigants from multiple lawsuits.” United States v.

Shanbaum, 10 F.3d 305, 310 (5th Cir. 1994). Plaintiff does not dispute that the first three elements

of res judicata have been met; Plaintiff’s Objections contest only the fourth element—that the

same claim or cause of action must be involved in both cases. As Plaintiff points out in both his

Amended Complaint and his Objections, Plaintiff previously brought a claim under 42 U.S.C.

§ 12201(b) and now brings his claim under 42 U.S.C. § 12201(f) (Dkts. #4 at p. 1; #31 at p. 2).

Plaintiff avers he is the master of his own complaint and as such, the Magistrate Judge is precluded

from construing “Plaintiff’s petition to review 42 U.S.C. § 12201(f), fundamental alteration, as an

attempt to relitigate 42 U.S.C. § 12201(b)” (Dkt. #31 at p. 2).

       Plaintiff’s argument misses the mark. The Fifth Circuit uses the “transactional test” in

evaluating the fourth element. Under the transactional test, a prior judgment’s preclusive effect

extends to all rights of the plaintiff with respect to all or any part of the transaction, or series of

connected transactions, out of which the original action arose. The facts making up a transaction

are determined pragmatically; however, the critical issue is whether the two actions are based on

the same nucleus of operative facts. Petro–Hunt, L.L.C. v. United States, 365 F.3d 385, 396 (5th

Cir. 2004) (quoting In re Southmark Corp., 163 F.3d 925, 934 (5th Cir. 1999)). While the Fifth

Circuit’s opinion in Anderson does support Plaintiff’s argument—that he is the master of his own

complaint—Plaintiff is not excused of the requirement that he bring all claims based on the same

nucleus of operative facts in the same suit. After comparing Plaintiff’s suits, the Court concurs all

the elements of res judicata are met. Both of Plaintiff’s suits are based on his being subjected to




                                                   3
    harmful secondhand smoke as a result of Defendants’ interpretation of the Americans with

    Disabilities Act. Further, both of Plaintiff’s claims were, or could have been, raised in his

    suit before the District Court for the Northern District of Texas. Plaintiff’s Objections are

    overruled.

                                          CONCLUSION

           Having considered Plaintiff’s Objection (Dkt. #31), the Court adopts the Magistrate

    Judge’s Report and Recommendation (Dkt. #29) as the findings and conclusions of the Court.
.
           It is, therefore, ORDERED that Defendants’ Motion to Dismiss (Dkt. #16) is

    GRANTED. Plaintiff’s claims are hereby DISMISSED WITH PREJUDICE.


            IT IS SO ORDERED.
            SIGNED this 12th day of December, 2019.




                                         ___________________________________
                                         AMOS L. MAZZANT
                                         UNITED STATES DISTRICT JUDGE




                                                  4
